IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TRAVIS MCKINNEY,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-5904

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 9, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Travis McKinney, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Travis McKinney filed this petition for writ of habeas corpus to challenge 2008

judgments and sentences in Wakulla County Circuit Court case number 02–0012CF.

The petition is dismissed. See Baker v. State, 878 So. 2d 1236 (Fla. 2004) (reiterating
that habeas corpus cannot be used to litigate issues that could have been or were raised

on direct appeal or in postconviction motions).

      McKinney has filed multiple cases in this court challenging the 2008 Wakulla

County judgments and sentences. In 2014, McKinney filed three petitions seeking

habeas corpus relief, all of which were dismissed. This court issued a warning in

McKinney v. Crews, 141 So. 3d 1249 (Fla. 1st DCA 2014), that any further successive

or unauthorized pleadings concerning Wakulla County case number 02–0012CF may

result in the imposition of sanctions, including but not limited to, a bar on further pro

se appearances before this court. Despite that warning, McKinney filed the petition for

writ of habeas corpus in this case in December 2014. This petition presents similar

arguments that McKinney made in a petition for writ of habeas corpus filed in the

circuit court in October 2014. The circuit court denied that petition and McKinney has

taken an appeal of the circuit court’s order in case number 1D15-0223.

      This court issued an order directing McKinney to show cause why sanctions

should not be imposed against him, including a prohibition against any future pro se

filings and a referral to the appropriate institution for disciplinary procedures as

provided in section 944.279, Florida Statutes. See Fla. R. App. P. 9.410; State v.

Spencer, 751 So. 2d 47, 48 (Fla. 1999) (requiring that courts “first provide notice and

an opportunity to respond before preventing [a] litigant from bringing further attacks




                                           2
on his or her conviction and sentence.”). McKinney’s response to the show cause

order does not provide a legal basis to prohibit the imposition of sanctions.

      As such, because McKinney’s continued and repeated attacks on his convictions

and sentences have become an abuse of the legal process, we hold that he is barred

from future pro se filings in this court concerning Wakulla County case number 02–

0012CF. The Clerk of the Court is directed not to accept any future filings concerning

this case unless they are filed by a member in good standing of The Florida Bar. In

addition, we direct the clerk to forward a certified copy of this opinion to McKinney’s

correctional institution for consideration of administrative disciplinary proceedings

pursuant to section 944.279(1), and the rules of the Department of Corrections.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.




                                          3